322 S.W.3d 634 (2010)
Patti Anne MONIA, Respondent,
v.
Robert Louis MONIA, Appellant.
No. ED 93362.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
David Fischer, St. Louis, MO, for appellant.
Jason Fauss, St. Louis, MO, for respondent.
*635 Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Robert Monia ("Husband") and Patti Monia ("Wife") were granted a dissolution of marriage on April 21, 2009. Husband claims three points on appeal: (1) that the trial court erred in its finding that the Monia Corporation was marital property; (2) that the trial court erred in accepting Wife's values rather than his values for some of the properties; and (3) that the trial court erred in its division of marital property and debt since it was not reasonable.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).